EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with C. Tricia Liu (Reg. No. 64,486) on 03/08/2021.

The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS


1. (Currently amended) An electronic device, comprising: 
a display device, configured to output emitted light of corresponding displayed content according to a display signal, wherein: 
the emitted light is configured to allow the displayed content to be perceivable to a viewer, 
ambient light outside the electronic device is able to be incident on the display device along a direction opposite to the emitted light; and
the display device having an optical module that has a first mode and a second mode, wherein the first mode has a first focal length, the second mode has a second focal length, 
a detector, configured to acquire detection data;

wherein the electronic device is configured to convert the optical module from the first mode to the second mode to reduce an influence of the ambient light on the display device under the control instruction.

3. (Currently amended) The device according to claim 2, wherein:
the electronic device is configured to adjust optical parameters of the display device controlled by the control instruction, to reduce a difference between the light intensity of unit areas in the display module.

5. (Currently amended) The device according to claim 3, wherein:
the optical module and the display module have a first positional relationship and a second positional relationship, wherein the electronic device is configured to convert the positional relationship of the optical module and the display module from the first positional relationship to the second positional relationship.

6. (Currently amended) The device according to claim 3, wherein:
the detector is configured to acquire a first detection data;
the processing unit is configured to generate a first sub-instruction in response to the first detection data meeting the first condition;
electronic device is configured to perform adjustment in a first manner in response to the first sub-instruction, wherein:
the detector is configured to acquire a second detection data subsequently; the processing unit is configured to generate a second sub-instruction in response to a change of the second detection data relative to the first detection data not becoming far from the first condition; and the electronic device is configured to respond to the second sub-instruction and perform adjustment in a second manner opposite to the first manner.

7. (Currently amended) The device according to claim 3, wherein:
the electronic device is configured to adjust an incident amount of the ambient light incident on the display device along the direction opposite to the direction of the emitted light under the control instruction.

8. (Currently amended) The device according to claim 7, wherein:
the electronic device includes a shielding component;
the shielding component is disposed in a light path of the light incident on the display device along the direction opposite to the emitted light, and has a first state and a second state;
when the shielding component is in a first state, a first ratio of the ambient light is able to be incident on the display device, and when the shielding component is in a second state, a second ratio of the ambient light is able to be incident on the display device;
the first ratio is larger than the second ratio; and

the shielding component in the first state has a first light transmittance, and the shielding component in the second state has a second light transmittance, wherein the first light transmittance is larger than the second light transmittance.


Allowable Subject Matter
Claims 1-3, 5-13, and 15-20 allowed.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/KOOSHA SHARIFI-TAFRESHI/               Primary Examiner, Art Unit 2623